DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on May 07, 2021, and the claims 1-20 are pending for examination. 

Response to Arguments

Applicant’s arguments filed on May 07, 2021, with regards to rejection of claim 1-20 have been fully considered, and they are not found to be persuasive. 
In Applicants remarks, on pages 8-9, Applicant argues that Hui does not teach claim 1, especially, the nodes do not begin in a non-router membership relation with a subnet and then enter into a router membership relation with the same subnet.
In response to applicant’s arguments, “entering said device into a non-router membership relation with a self-organizing subnet of said network”. Examiner respectfully disagrees with applicant’s remark.
A non-router nodes (i.e. 104-REED node/router eligible end device) became a router when a designated router fails, this is called “entering said device”. And based on the applicant’s explanation of a “self-organizing subnet” such as a thread or mesh networks that establish their own configurations according to some set of rules and the prevailing network conditions,
 Examiner stated that a self-organizing subset is a broad word and assumes the system is automatic rerouting (i.e. reorganize) automatic rerouting in Thread networks 
Hence, it is own configuration of a node, Hence, it is called a self-organizing subnet. 

Applicant further argues on page 9 that Hui fails to disclose or suggest “receiving at least one message making known parameters of said subnet, said at least one message comprising a centrally-generated and propagated sequence number”.
In response to applicant’s arguments, examiner respectfully disagrees with applicant’s remark. 
See para [0042] Address query set is a parameter, EID-to-RLOC mapping is sequence number. Nodes are reorganized/configured through the EID-to-RLOC mapping. And;
Para [0043] the mesh network device multicasts an address query message including the EID, for which the EID-to-RLOC mapping is sought.
This sequence number is generated and propagated by the router 102 (i.e. leader of the router). Hence, the message is called a centrally created message. Note: Query, notification are also called message.

Applicant further argues on page 11 that Hui fail to disclose or suggest, detecting, a deterioration in propagation of said at least one message" and "responsive to said detecting, entering said device into a router membership relation with said self-organizing subnet of said network”.
In response to applicant’s arguments, examiner respectfully disagrees with applicant’s remark. Hui in paragraph [0061] teaches, the device/router attempts to return EID-to-RLOC mapping (sequence) but fails. (it is called deterioration).The word “determine” is referred as detecting.). 
responsive to said detecting, entering said device into a router membership relation with 10said self-organizing subnet of said network,  
Hui in paragraph [0062], and [0066], teaches, in response to the address query, the router device 102 receives an EID-to-RLOC mapping for the EID from another router 102 or router-eligible end device 104 (REED) (i.e. new path is established via REED or new router.)
Applicant further argues on page 12 that Hui fail to disclose or suggest, said at least one message comprising an advertisement message in claim 4 and 15.
In response to applicant’s arguments, examiner respectfully disagrees with applicant’s remark. Claim 4 “said at least one message comprising an advertisement message)”.
Message is an advertisement message, and it also broad, and examiner assumes, Klemba in para [0045] teaches, Due to partitioning node rerouting, a node sends a frequency advertise message to another node.

In conclusion, based on the discussion above, the applicant’s arguments are not
persuasive, and the above rejection is maintained by the previous actions references.
 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-13, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Hui (US 2019/0014043A1), 
Regarding claim 1,
Hui teaches, a machine-implemented method for operating a device in a network, comprising (see fig. 1 and 5, and abstract): 
 entering said device into a non-router membership relation with a self-organizing subnet of said network (see fig. 1(104), and para [0027] A non-router membership refers, a plurality of routers and a non-router nodes (i.e. 104-REED node/router eligible end device) exist in a single subnet, and the all routers nodes are connected each other, but initially, the non-router node does not connect to the router node to transfer a data packet in the single subnet. And;
 para [0025]), and para [0032], the system is automatic rerouting (i.e. reorganize) automatic rerouting in Thread networks can be implemented in any number of different environments, systems, devices, and/or various configurations.)
5	receiving at least one message making known parameters of said subnet, said at least one message comprising a centrally-generated and propagated sequence number Address query set is a parameter, EID-to-RLOC mapping is sequence number. And;
Para [0043] the mesh network device multicasts an address query message including the EID, for which the EID-to-RLOC mapping is sought.
 This sequence number is generated and propagated by the router 102 (i.e. leader of the router). Hence, the message is called a centrally created message.
Note: Query, notification are also called message.)

detecting, based on the received at least one message comprising, a deterioration in propagation of said at least one message (see para [0061] 
The device/router attempts to return EID-to-RLOC mapping (sequence) but fails. (it is called deterioration).The word “determine” is referred as detecting.). 
responsive to said detecting, entering said device into a router membership relation with 10said self-organizing subnet of said network (see fig. 5(510), para [0062], and [0066] In response to the address query, the router device 102 receives an EID-to-RLOC mapping for the EID from another router 102 or router-eligible end device 104 (REED) (i.e. new path is established via REED or new router.)

Regarding claim 2,
Hui teaches claim 1, 
Router’s thread network.)
Regarding claim 3,
Hui teaches claim 2, 
Hui further teaches, said self-organizing subnet comprising a Thread network partition (see para [0021] Self-organization means, the system is automatic rerouting in Thread networks when any of the nodes in a same group are failed. Rerouting/re-organization is the reason of partition.)

Regarding claim 5,
Hui teaches claim 2, 
Hui further teaches, said entering said device into a non-router membership relation comprising entering said device into a router-eligible end device (REED) relation (see para [0027] A non-router membership refers, a plurality of routers and a non-router nodes (i.e. 104-REED node/router eligible end device) exist in a single subnet, and the all routers nodes are connected each other, but initially, the non-router node does not connect to the router node to transfer a data packet in the single subnet.)

Regarding claim 6,
Hui teaches claim 1, 
Hui further teaches, said entering said device into a router membership relation enabling said device to further propagate said centrally-generated and propagated The leader/master of group (i.e. called central node) generates and propagates any configuration information among the all nodes. Since, it is generated by the leader, i.e. called centrally generated.)
Regarding claim 7,
Hui teaches claim 1, 
Hui further teaches, said detecting when at least one of said 10sequence numbers indicates a deterioration in propagation of said at least one message comprising detecting a sequence number propagated by a router remaining static over time (see para [0032] The leader/master of group (i.e. called central node) generates and propagates any configuration information among the all nodes. And;
[0041] All routers and router-eligible end devices (REED) receive a query message with sequence number from the leader. The sequence number is an EID-to-RLOC mapping which contains a router ID and a child ID, and an interface ID (see [0037]-[0038]; and 
[0040] propagation ID/sequence number EID is stable, (i.e. does not changed over time.)

Regarding claim 8,
Hui teaches claim 1, 
Hui further teaches, said detecting when at least one of said sequence numbers indicates a deterioration in propagation of said at least one message 15comprising detecting a sequence number propagated by a router diverging from other sequence new EID-to-RLOC mapping is a another sequence number.) 

Regarding claim 10,
Hui teaches claim 1, 
Hui further teaches, responsive to detecting that a REED to router transition would exceed a router number limit, forcing a router having least negative effect on the subnet to downgrade to a REED state (see para [0065] subnet fails refer as downgrade to REED).  
Claim 11 recites all the same elements of claim 1, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 1, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.
Claim 16 recites all the same elements of claim 5, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 16
Claim 17 recites all the same elements of claim 6, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 7, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 8, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 19.

Claims 4, 9, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 2019/0014043A1), in view of Klemba (US 2004/0228490 A1).
Regarding claim 4,
Hui teaches claim 1, 
Hui teach fails to teach, said at least one message comprising an advertisement message.
In analogous, Klemba teach, said at least one message comprising an advertisement message (see para [0045] With this event a scan can be conducted to see if another frequency is available with a lower density figure or even unoccupied. Once identified, this "goto" frequency is advertised and SP's can make the decision to drop out of the current SPN frequency assignment and goto the advertised frequency).  

Regarding claim 9,
Hui teaches claim 1, 
Hui teach fails to teach, further teaches, said detecting when at least one of said sequence numbers indicates a deterioration in propagation of said at least one message 20comprising detecting a sequence number propagated with greater delay than an expected delay.
In analogous, Klemba further teach,
said detecting when at least one of said sequence numbers indicates a deterioration in propagation of said at least one message 20comprising detecting a sequence number propagated with greater delay than an expected delay (see para [0045] propagation delay.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of subnets of Hui with said self-organizing subnet comprising a Thread network partition of Klemba. A person of ordinary skill in the art would have been motivated to do this to control the routing connectivity, monitor the routing nodes as well as transferring a data between multiple nodes (Klemba: [0050]). 
Claim 15 recites all the same elements of claim 4, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 15.
Claim 20 recites all the same elements of claim 9, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 20.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sm Islam/
Examiner, Art Unit 2457
Date: 8/2/2021
/YVES DALENCOURT/Primary Examiner, Art Unit 2457